DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2021 and 05/18/2021 have being considered by the examiner.

Reason for Allowance

Claims 1-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 04/21/2021 and a thorough search the closest prior arts Yang (US 2014/0078094 A1), in view of Kent et al. (US 2012/0329524 A1), and in further view of Ali et al. (US 2013/0265890 A1), and in further view of Griffin et al. (US 2014/0126133 A1), and in further view of Haddick et al. (US 2013/0127980 A1), and in further view of Howell et al. (US 2011/0102734 A1), and in further view of Abdul-Gaffoor et al. (US 2013/0217342 A1), and in further view of Levy (US 2010/0045928 A1), and in further view of ISLAM et al. (US 2020/0161740 A1), and in further view of Yilmaz (US 2014/0176819 A1), and in further view of Rofougaran et al. (US 2012/0092284 A1), and in further view of SO et al. (US 2020/0209995 A1), and in further view of Imanilov (US 2018/0253185 A1), and in further view of Mathew et al. (US 2017/0336901 A1), and in further view of COHEN et al. (US 2015/0258228 A1), and in further view of CHOI et al. (US 2017/0033442 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein different contact points of different of the plurality of conductive lines with the plurality of touch sensors creates antennas having different frequency responses, wherein a frequency response of one antenna is selected to facilitate wireless communication having a first carrier frequency and a frequency response of another antenna is selected to facilitate wireless communication having a second carrier frequency as claimed in claim 1. 

With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein different contact points of different of the plurality of conductive lines with the plurality of touch sensors creates antennas having different frequency responses, wherein a frequency response of one antenna is selected to facilitate wireless communication having a first carrier frequency and a frequency response of another antenna is selected to facilitate wireless communication having a second carrier frequency as claimed in claim 11. 

The dependent claim 2-10, and 12-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628